Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
The Applicants’ Amendment to the Claims filed on 09/26/2022 is entered.
Claims 1-18, 20-21, 24-39, 41, 44, are cancelled.
Claims 19, 22, 23, 40, 42, 43, 45-56 are pending.
Claims 46-47, and 55-56 are withdrawn.
Claims 19, 22, 23, 40, 42, 43, 45, 48-54 are under examination.

Response to Amendment
Any/all objections and rejections made in a previous office action and not repeated in this office action are withdrawn.
Priority
This US16/355,019 filed on 03/15/2019 is improperly filed as a CON of 15/357,342 filed on 11/21/2016 (now US Patent 10,329,625), which claims US priority benefit of US Provisional 62/258,163 filed on 11/20/2015. ( See MPEP 201.07).
A continuation application is an application for the invention(s) disclosed in a prior- filed copending nonprovisional application, international application designating the United States, or international design application designating the United States. The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.

In the instant case, recitation of the biomarker PPFIA2 in the instant claims would be new matter if submitted as an amendment to the parent application.  The priority documents do not disclose the biomarker PPFIA2. 
	Appropriate correction is required as part of a complete response to this Office Action.
Claim Objections
Claim 49 is objected to because of the following informalities:  The parenthesis in line 3 is blank but appears to intend “(b)”.  Also, a hyphen appearing after “comprising” in line 2 appears to be unintentional.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities:  A hyphen appearing after “comprising” in line 2 appears to be unintentional.  Also, the term “b” in line 3 appears to intend “(b)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claims 49-54 recite the biomarker PPFIA2.  Because the instant US16/355,019 is presently filed as a CON of 15/357,342, the addition of the claim element PPFIA2 is new matter as this limitation was not present in the priority documents of US16/355,019.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 22, 23, 48, 49, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 19 is amended to recite “components for detecting mRNA of the genes consisting of DLX1, HOXC6, and KLK3 in the obtained RNA”.  Independent claims 23, 49, and 52 are amended to contain similar claim language.  The scope of these phrases is unclear because nothing in these phrases is specific to the mRNA of the recited list of genes.  Thus, it is unclear how the “components” would be limited to the grouping of genes.  The dependent claims 40, 42, 43, 45, 50, 51, and 53-54 are remedial because they recite specific oligonucleotides that hybridize to the specific genes listed.
Dependent claims 22, 48, for the same reasoning because they depend from claims 19 and are not remedial.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 22, 23, 40, 42, 43, 45, 48, and 49-54 are rejected under 35 U.S.C. 103 as being unpatentable over Smit et al in US2014/0073535, (published March 13, 2014), in view of Dijkstra et al “Prostate Cancer Biomarker Profiles in Urinary Sediments and Exosomes” (Investigative Urology, The Journal of Urology, Vol 191, pages 1132-1138, April 2014).  This is a new grounds of rejection.
Claim interpretation: Although the claim is presently amended to recite “consisting of” language in the phrase “components for detecting mRNA of the genes consisting of DLX1, HOXC6, and KLK3 in the obtained RNA”, because the claim uses open claim language “comprising” in line 1, the claim may be construed to also include other components.   
Regarding claim 19, Smit et al disclose a device, combination, kit, or system comprising: (a) components for obtaining RNA from a urine sample of a patient. (See para 0064).  In addition, Smit et al disclose components for detecting  mRNA of the genes DLX1, HOXC6, and KLK3 in the obtained RNA. (See Abstract, para 0005, 0021, 0064, 0094).  For example, Smit et al disclose reacting a nucleic acid isolated from urine of a patient with a reagent composition that comprises polynucleotide reagents for detecting levels of DLX1 mRNA, HOXC6 mRNA, KLK3 mRNA, and TDRD1 mRNA and detecting such mRNAs by RT- qPCR. (See Abstract, para 0005, 0021, 0094).  Claim interpretation: Although the claim recites “consisting of” language in the phrase “components for detecting mRNA of the genes consisting of DLX1, HOXC6, and KLK3 in the obtained RNA”, because the claim uses open claim language “comprising” in line 1, the prior art is not excluded as prior art for also providing components that detect TDRD1 mRNA.   
However, Smit et al does not explicitly disclose that the components for detecting KLK3 (aka PSA) were for detecting mRNA obtained in RNA from a urine sample. 
Dijkstra et al disclose components for detecting PSA (aka KLK3) were for detecting mRNA obtained in RNA from a urine sample. (entire article; title, Abstract, page 1133, under “Data Collection”; Fig2 & legend).  Dijkstra et al provides evidence that components for detecting mRNA obtained from RNA in a sample are not distinguished whether the sample is from urine or another type of sample.  Dijkstra et al disclose that one of ordinary skill in the art would have been motivated to assay PSA (aka KLK3) as a biomarker in a urine sample for the rationale of adding significance to a prostate cancer biomarker assay.  It would have been obvious to do so because Dijkstra et al disclose that the components were successfully used in a biomarker assay for a patient prostate cancer assay using components to perform quantitative RT-PCR to determine the mRNA levels in a patient urine sample.  In view of the high skill level at the time of the presently claimed invention, it is considered that one of ordinary skill would have had a reasonable expectation to combine the elements of Smit et al and Dijkstra et al to arrive at the presently claimed invention.
Regarding claim 22, Smit et al disclose components for obtaining the urine sample from the patient. For example, Smit et al disclose the urine sample is a first voided urine sample collected after a digital rectal examination (See para 0064). 
Regarding claim 23, Smit et al disclose a device, combination, kit, or system comprising: (a) components for obtaining RNA from a urine sample of a patient. (See Abstract, para 0005, 0021, 0064, 0094).  In addition, Smit et al disclose components for detecting  mRNA of the genes consisting of DLX1, HOXC6, KLK3, and TDRD1 in the obtained RNA. (See Abstract, para 0005, 0021, 0094).  For example, Smit et al disclose reacting a nucleic acid isolated from urine of a patient with a reagent composition that comprises polynucleotide reagents for detecting levels of DLX1 mRNA, HOXC6 mRNA, KLK3 mRNA, and TDRD1 mRNA and detecting such mRNAs by RT- qPCR. (See Abstract, para 0005, 0021, 0094).
Regarding claim 40, Smit et al disclose within claim 19 that components for detecting mRNA of the genes DLX1, HOXC6, and KLK3 comprise oligonucleotides that hybridize to mRNA of the genes DLX1, HOXC6, and KLK3. (See paragraphs 0065-0088, 0094, 0197, Table 6).
Regarding claim 42, Smit et al disclose within claim 23 that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1, comprise oligonucleotides that hybridize to mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1. (See paragraphs 0065-0088, 0094, 0197, Table 6).
Regarding claim 43, Smit et al disclose within claim 19 that the components for detecting mRNA of the genes DLX1, HOXC6, and KLK3 comprise pairs of oligonucleotides for amplifying reverse transcribed mRNA of the genes DLX1, HOXC6, and KLK3. (See paragraphs 0065-0088, 0094, 0197, Table 6).
Regarding claim 45, Smit et al disclose within claim 23 that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1, comprise pairs of oligonucleotides for amplifying reverse transcribed mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1.  (See paragraphs 0065-0088, 0094, 0197, Table 6).
Regarding claim 48, Smit et al discloses within claim 22, that the components for obtaining the urine sample from the patient comprise one or both of a collection cup and a urine transport tube.  For example, Smit et al discloses a urine sample is a first voided urine sample collected after a digital rectal examination (e.g., para 0064).  Further, as evidenced by Dijkstra et al it is considered that before the effective fling date of the presently claimed invention it would have been prima facie obvious to collect a patient urine sample using a collection cup or a catheter (a urine transport tube) because Dijkstra et al also disclose collecting patient urine on page 1133, specifically “first catch urine”. (Page 1133, under “Data Collection”).  Dijkstra et al specifically recite using “transfer tubes” for urine collection (page 1133, under “Cell Pellet and Exosome Isolation”.
Regarding independent claim 49, Smit et al discloses a device, combination, kit, or system comprising 
components for obtaining RNA from a urine sample of a patient; and 
components for detecting mRNA of the genes consisting of DLX1, HOXC6, and KLK3, and PPF1A2 in the obtained RNA.  (See paragraphs 0065-0088, 0094, 0197, Table 6).
Regarding claim 50, Smit et al discloses the device, combination, kit, or system of claim 49, wherein the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and PPF1A2 comprise oligonucleotides that hybridize to mRNA of the genes DLX1, HOXC6, KLK3, and PPF1A2.  (See paragraphs 0065-0088, 0094, 0197, Table 6).
Regarding claim 51, Smit et al discloses the device, combination, kit, or system of claim 49, wherein the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and PPF1A2 comprise pairs of oligonucleotides for amplifying reverse transcribed mRNA of the genes DLX1, HOXC6, KLK3, and PPF1A2. (See paragraphs 0065-0088, 0094, 0197, Table 6).
 Regarding independent claim 52, Smit et al discloses a device, combination, kit, or system comprising 
components for obtaining RNA from a urine sample of a patient; and 
b components for detecting mRNA of the genes consisting of DLX1, HOXC6, KLK3, TDRD1, and PPF1A2 in the obtained RNA.  (See paragraphs 0065-0088, 0094, 0197, Table 6).
Regarding claim 53, Smit et al discloses the device, combination, kit, or system of claim 52, wherein the components for detecting mRNA of the genes DLXl, HOXC6, KLK3, TDRD1, and PPF1A2, comprise oligonucleotides that hybridize to mRNA of the genes DLX1, HOXC6, KLK3, TDRD1, and PPF1A2.  (See paragraphs 0065-0088, 0094, 0197, Table 6).
Regarding claim 54, Smit et al discloses the device, combination, kit, or system of claim 52, wherein the components for detecting mRNA of the genes DLXI, HOXC6, KLK3, TDRDI, and PPF1A2 comprise pairs of oligonucleotides for amplifying reverse transcribed mRNA of the genes DLXI, HOXC6, KLK3, TDRD1, and PPF1A2. (See paragraphs 0065-0088, 0094, 0197, Table 6).
Response to Arguments
The Applicants’ Arguments filed on 09/26/2022 have been fully considered but are unpersuasive regarding the present rejection over US2014/0073535 to Smit et al.
The applicants’ argument that the claims are now amended to recite “the claimed device, combination, kit, or system comprising components for detecting mRNA of consisting of the recited genes of a urine sample” is unpersuasive at least because although the base claim 19 is presently amended to recite “consisting of” language in the phrase “components for detecting mRNA of the genes consisting of DLX1, HOXC6, and KLK3 in the obtained RNA”, because the claim uses open claim language “comprising” in line 1, the claim may be construed to also include other components. For example, the claimed combination comprises components in part (a) and components in part (b).  Only part (b) uses consisting of language.    The same reasoning applies to the currently amended base claims 23, 49, and 52.
Also, the applicants’ argument regarding the limitation that the set of genes consisting of DLX1, HOXC6, and KLK3 in the obtained RNA from a urine sample is unpersuasive.  The claims are drawn to a product and not to a method.  As presently written, the claimed product does not actually require a urine sample.  Intended use is not generally afforded patentable weight for purpose of applying prior art to the claims.  
Conclusion
No claims allowed.
An accepted Terminal disclaimer over US Patent 10,329,625 is of record.
Related prior art which may be applied in a future office action if applicable:
Hendricks et al (Abstract P003 “Validation of a new urine test for the early diagnosis of clinically significant prostate cancer” (European Urology Supplements Volume 14, No. 7, 2015, pages 149-221).  Hendricks et al disclose a method comprising reacting a nucleic acid isolated from urine of a patient with a reagent composition that comprises polynucleotide reagents for detecting levels of DLX1 mRNA, HOXC6 mRNA, KLK3 mRNA, and TDRD1 mRNA and detecting such mRNAs by RT-qPCR(Section headed: Materials & Methods). Hendricks et al disclose the patients underwent prostate biopsy (Section headed: Materials & Methods).  Hendricks et al disclose the urine sample is a first voided urine sample collected after a digital rectal examination (Section headed: Materials & Methods). 
W02015/022164 to Smit et al entitled “Combinations of Molecular Markers in Prostate Cancer Providing a Diagnostic Tool with Improved Sensitivity/Specificity” (published February 19, 2015; IDS reference).  The WO2015/022164 document teaches a urinary three-gene panel for detecting HOXC6, TDRD1, and DLX1 had higher accuracy (i.e., the area under the curve (AUC), 0.77; 95% confidence interval (Cl), 0.71-0.83) to predict Gleason score > 7 prostate cancer in biopsies compared with Progensa PCA3 (AUC, 0.68; 95% Cl, 0.62-0.75) or sPSA (AUC, 0.72; 95% Cl, 0.65- 0.78).
Hendricks et al, (Abstract MP-03.02, page 10 of pages 1-256; Siu 2015 Abstracts World Journal of Urology Vol. 33, No. 1 October 16, 2015; of record).  The Siu 2015 Abstract teaches that prostate cancer can be identified with a gene panel model with the combination of HOXC6/DLX1 which resulted in the highest average AUC (0.76) and specificity (36%) at 90% sensitivity. Further, HOXC6 and DLX1 were significant in the logistic regression, in 96% and 94% respectively. This model was independently validated for the diagnosis of prostate cancer with Gleason score >=7 in prostate biopsies. Using ROC curve analysis HOXC6/DLX1 outperformed PCA3 in both cohorts (cohort 1 AUC=0.75 vs 0.64; cohort 2 AUC=0.73 vs. 0.62). The Siu Abstract showed the results of a new urine test for the early diagnosis of clinically significant prostate cancer using a model which combines HOXC6 with DLX1. 
Leyton et al “Identification of a Candidate Gene Panel for the Early Diagnosis of Prostate Cancer” (Clin Cancer Res: Vol. 21, No. 13, July 1, 2015, pages 3061-3071; of record).  Leyton et al teach a urinary three-gene panel for detecting HOXC6, TDRD1, and DLX1 had higher accuracy (i.e., the area under the curve (AUC), 0.77; 95% confidence interval (Cl), 0.71-0.83) to predict Gleason score > 7 prostate cancer in biopsies compared with Progensa PCA3 (AUC, 0.68; 95% Cl, 0.62-0.75) or sPSA (AUC, 0.72; 95% Cl, 0.65-0.78). Leyton et al disclose patients were treated for prostate cancer by radical prostatectomy or transurethral resection (page 3062, paragraph bridging left and right columns).
Leyten et al “351 QUATTRO, a four gene prognostic biomarker panel for prostate cancer” (European Urology Supplements, April 2014).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658